Title: To John Adams from Johann Christoph Baumberg, 24 March 1782
From: Baumberg, Johann Christoph
To: Adams, John



St Pölten nächst Wien in Unterösterreichden 24. März 1782
Excellenz

Unstern meines Lebens und Mißkenntniß meiner durch 23 Jahre erworbenen Verdienste zwingen mich, mein Vaterland zu verlassen und in fremden Ländern mein Brod und Glück zu suchen—. Ich wäre daher fest entschlossen, mich nach den vereinigten Staaten in Amerika überschiffen zu lassen, wenn ich nur abzusehen vermöchte, wie ich meine Frau, meinen 16 jährig hoffnungsvollen Sohn und meine 17 jährige Tochter indessen und bis zu deren Nachkommlassung versorgen, auch ob ich als ein purer Deutscher, aber auch—rechtschaffener (bin 42 Jahre alter) Deutscher, dem es weder an Muth, Traun und Fleiße, noch an sonst thätigster Verwendung gegen den meine Dienste und Verdienste erkennenden Staat im geringsten fehlet, gebrauchet und durch Euer Excellenz großmögende Veranlassung bald zu meinem erwünschlichen Zwecke gelangen könnte?—In dieser kurzerwähnten Absicht ergehen an Eure Excellenz, (von Derer erhabenen, edelmüthigen und menschenfreundlichen Denkungsart ich mir die vortheilhaftesten Begriffe mache,) meine gehorsamste Bitte, mich durch Ihren gütigst gefälligen Briefwechsel des Näheren unterrichten, und Ihre ggl. Befehle unter Endes stehender Addresse mich kennen zu lassen.
In gierigster Erwartung derselben verlasse ich mich unter gehorsamster Empfehlung zu Dero großmögenden Schutzhaltung mit vollkommenstem Respekte Eurer Excellenz. Gehors. Diener

Johann Christoph Baumbergk.k. öffentlicher Lehrer der deutschen Hauptschule allda


Addresse.M. Baumberg, Professeur de l’Ecole normale, de sa Majl. Imp. et Royl. ap. à p Bruxelles St. Pölten en Autriche inferieur

